White, Presiding Judge.
We will not state in this opinion the evidence upon which this conviction was had, which will be sufficiently shown in the report of the case. It is not made to appear from the statement of facts that the ring appellant was convicted of embezzling was in fact the property of Martin, the alleged owner. It is, to say the least of it, doubtful if defendant’s claim to it was not honestly and legally made. But, *657whether this be so or not, it was incumbent upon the State to prove, as charged, that it was the property of Martin, and this the State has failed to establish with that reasonable degree of certainty that we are enabled to say that this most important fact is evident and made manifest by the record. Unless the property was Martin’s, as is alleged, then there can be no doubt but that the entire prosecution must fail.
Because the evidence is insufficient, the judgment is reversed and the cause remanded.

Reversed and remanded.

Opinion delivered June 27, 1884.